May 7, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      NATHAN HILTON, M.D, Appellant

NO. 14-14-00697-CV                          V.

                     NEVILLYN WETTERMARK, Appellee
                     ________________________________

       This cause, an appeal from the order in favor of appellee, Nevillyn
Wettermark, signed August 5, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the order. We order the order of the
court below AFFIRMED.

      We order appellant, Nathan Hilton, M.D, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.